Citation Nr: 1612294	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus type II or service-connected acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was last before the Board in December 2015, at which time it was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives, and another remand is necessary before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his hypertension on a secondary basis.

In his August 2004 Notice of Disagreement, the Veteran claimed that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  In his February 2012 written brief presentation, the Veteran's representative argued that the Veteran's hypertension was also aggravated by his service-connected acquired psychiatric disorder.  In support of this contention, the Veteran cited VA training materials and an article from the American College of Cardiology regarding the relationship between stress and blood pressure.

An April 2012 VA hypertension examination included a negative opinion as to a relationship between diabetes mellitus and hypertension because the Veteran had no evidence of any diabetic nephropathy or heart disease and diabetes alone (with no kidney or heart damage) is not a known risk factor for the development or aggravation of hypertension.  There was no opinion provided as to the effect of the service-connected psychiatric disability.

A July 2014 VA opinion, obtained pursuant to the Board remand, concluded that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was proximately due to, or the result of, the Veteran's service-connected psychiatric disorder.  The examiner's rationale referenced articles submitted by the Veteran and his representative that addressed a possible relationship between PTSD and cardiovascular diseases but noted that neither article provided "conclusive proof" that hypertension was caused by PTSD or stress.  The Board again remanded the Veteran's claim in December 2015, noting that "conclusive proof" was not necessary for a causal relationship.

In a January 2016 VA addendum opinion, the same VA examiner who conducted the April 2012 VA examination and provided the addendum opinion in July 2014 stated that the Veteran's hypertension was less likely than not caused by PTSD or stress.  In support of this conclusion, the VA examiner stated there was "no evidence" that PTSD or stress caused hypertension.  Further, these conditions were not recognized factors for causing hypertension.  However, the VA examiner provided no discussion of the supportive articles submitted by the Veteran and his representative in support of his claim, which suggests a link between PTSD and cardiovascular disorders.  On remand, the Veteran's claim should be forwarded to a different VA examiner for a more responsive opinion that addresses evidence in support of the Veteran's claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since August 2015 and associate those documents with the Veteran's claims file.

2.  Then forward the Veteran's claims file to an appropriate VA examiner who had not previously examined the Veteran, preferably an expert in cardiovascular disorders, to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed hypertension, specifically whether it was caused or aggravated by his service-connected psychiatric disorder or by his service-connected diabetes mellitus.  If the new VA examiner determines that the requested opinion cannot be provided without a new examination, the Veteran should be afforded a new VA examination by the medical professional.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is there any evidence that the Veteran has diabetic nephropathy or heart disease?  If the answer is yes, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes?  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disorder?

In rendering these opinions, the examiner is asked to specifically consider and address the following articles addressing a possible relationship between PTSD and cardiovascular disorders:

(i)  The article "PTSD and Physical Health," by Kay Jankowsi, posted on VA's National Center for PTSD website at http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

(ii)  The article on hypertension and stress referenced by the Veteran in his February 2012 Written Brief Presentation, which is a report of the American College of Cardiology Foundation Task Force on Clinical Expert Consensus Documents titled "Integrating Complementary Medicine Into Cardiovascular Medicine" and can be found at http://content.onlinejacc.org/article.aspx?articleid=1136740&issueno=1.

(iii)  A report referenced by the Veteran's representative in its March 2016 written brief presentation and posted on the National Institutes of Health website entitled "Post-traumatic Stress Disorder and Cardiovascular Disease" summarizing studies indicating that people with PTSD may have an increased risk of coronary artery heart disease.  The article can be found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/.

(iv)  An article referenced by the Veteran's representative in its March 2016 written brief presentation from VA's Office of Research and Development entitled "Study adds evidence on link between PTSD, heart disease."  The article can be found at http://www.research.va.gov/currents/spring2015/spring2015-8.cfm.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


